Order entered February 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00045-CV

                                CITY OF DALLAS, Appellant

                                                V.

                                ROSA RODRIGUEZ, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14889

                                           ORDER
       Before the Court is appellant’s February 5, 2019 unopposed motion for extension of time

to file brief. We GRANT the motion and ORDER the brief be filed no later than March 4,

2019. Because this is an accelerated appeal, further extension requests will be disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE